Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klug (US 2005/0016461; cited in IDS; Klug) in view of Malik (US 2005/0229856; Malik).
Re Claims 1, 11, and 12: Klug teaches an apparatus of manufacturing a thin film (Title, Abstract, [0027]). The apparatus comprising:
Deposition source that discharges deposition material (housing 110). 
Deposition source nozzles (134) arranged in a first direction
Patterning slit sheet disposed opposite the deposition source nozzle unit including a plurality of slits arranged in a row in a second direction perpendicular to the first direction (160 aperture plate with slit 164) [0035-0040]
A connection member (150) connects the deposition source, the deposition source nozzle unit, and the patterning slit sheet.

    PNG
    media_image1.png
    753
    571
    media_image1.png
    Greyscale


	
Note that the limitation “wherein a deposition is performed while one of the substrate and the thin film deposition apparatus moves relative to the other one of the substrate and the thin film deposition apparatus in the first direction” is intended use of the apparatus. 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In other words, if the prior art is capable of performing the intended use, then it meets the claim.

Klug discloses the connection member as shown above bus does not disclose that it connects the parts at an oblique angle.
However, Malik discloses that in the deposition of material on a substrate surface, it is known to utilize conical crucible evaporation sources. [0030]. The conical shape of the apparatus allows deposition over the entire surface of the substrate and prevents shadowing of the substrate by the walls. Id. 


    PNG
    media_image2.png
    622
    553
    media_image2.png
    Greyscale

Malik discloses in Figure 4 a known arrangement comprising a conical nosecone (41) allowing to broadly diffuse the material and improve uniformity of the deposited films. This embodiment has a similar arrangement to the apparatus of Klug. 


    PNG
    media_image3.png
    622
    870
    media_image3.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Klug and utilize a conical connection member between the deposition source nozzles and the slit sheet and spaced apart from the deposition source nozzles in the second direction. Malik discloses this is a known arrangement in the art, having the advantage of allowing uniformity of the deposition because of interactions with the walls. 

Re Claim 2: Klug/Malik discloses the apparatus as shown above. Malik further discloses the connection member directly connecting the slit sheet and deposition source nozzle. Fig. 4. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Klug and utilize a connection member that connects the source nozzles directly to the slit sheet since it is a known arrangement suitable for material deposition on substrates.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
However, the connection of the connecting member directly to the deposition source nozzle unit is a matter of design choice, given that there would be no modification of the operation of the apparatus. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.05. 

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klug (Klug) in view of Kim (US 2009/0229524; cited in IDS; Kim), and Malik (US 2005/0229856; Malik).
Klug discloses the apparatus as shown above. In the same field of deposition thin films via thermal evaporation teaches multiple nozzle configurations are known to be used (Title, Abstract). In particular, Kim discloses the use of deposition source nozzles that have particular directions. Kim discloses the advantage of altering the number of nozzles, [0044], as well as modification of other structural variations of the source nozzle unit and nozzles including the surface of the source nozzles unit, diameters, angles of the nozzles which enable uniform distribution of the material. [0045-46]. This results in vapor being directed in all directions to coat the entire substrate. See Figure 11. 

    PNG
    media_image4.png
    446
    460
    media_image4.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Klug by positioning the nozzles in the optimized position and direction. Kim discloses that this allows deposition over the entire substrate. [0043]. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Klug/Kim disclose the connection member as shown above bus does not disclose that it connects the parts at an oblique angle.
However, Malik discloses that in the deposition of material on a substrate surface, it is known to utilize conical crucible evaporation sources. [0030]. The conical shape of the apparatus allows deposition over the entire surface of the substrate and prevents shadowing of the substrate by the walls. Id. 
Malik discloses in Figure 4 a known arrangement comprising a conical nosecone (41) allowing to broadly diffuse the material and improve uniformity of the deposited films. This embodiment has a similar arrangement to the apparatus of Klug. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Klug/Kim and utilize a conical connection member between the deposition source nozzles and the slit sheet, and wherein the connection unit is spaced apart from the plurality of deposition source nozzles in the second direction. Malik discloses this is a known arrangement in the art, having the advantage of allowing uniformity of the deposition because of the reduction interactions with the walls.  This would particular occur in the arrangement of Klug/Kim since the deposition is wider than the source nozzle arrangement.

Re Claim 2: Klug/Kim/Malik teach the apparatus as shown above. Klug utilizes a heater placed after the source nozzle. However, Kim discloses alternate means of heating that doesn’t require the plate of Klug. [0029]; Figs. 4-7. Malik also discloses the crucible doesn’t require the heater at position (140) of Klug. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Klug and modify the heating mechanisms of Klug. Kim and Malik disclose alternate heating means to vaporize the coating material that are suitable in deposition systems.  Klug/Kim/Malik teach the system having a different system configuration and as such the connecting member would be connected directly to the source nozzle.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
However, the connection of the connecting member directly to the deposition source nozzle unit is a matter of design choice, given that there would be no modification of the operation of the apparatus. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.05. 


Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Malik does not teach or suggest a conical nose extending at an oblique angle from a region of the deposition source nozzle unit that is spaced apart from the source nozzle. p.4.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In the rejection presented, Klug discloses a connection member that extends from the deposition source nozzle unit and spaced apparat from the plurality of source nozzles in the second and first directions. See Figs. 1 & 2. 

    PNG
    media_image5.png
    273
    704
    media_image5.png
    Greyscale

	Applicants interpretation of the teachings of Malik in a vacuum does not take into account that Klug discloses suitable location for the connection member in relation to the source nozzles. Malik provides the advantage of forming the connection member in an angled direction as opposed to a vertical 90degree angle. 
The combined teachings thus suggest the newly added limitation to one of ordinary skill in the art. Therefore the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712